Interview Summary
The following agenda was presented to the Examiner prior to this interview.
We would like to discuss whether the arguments and claim amendments presented in the response filed on 9/14/2020 are persuasive to overcome the art-based rejection of record. 
We would also like to discuss the criticality evidence demonstrated in Table 2 of the instant specification.

Examiner’s notes on Agenda Item 1: Response to arguments, of 9/14/2020

It is asserted, that Claims 1-13 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Prakash (US 2014/0322389). This rejection is respectfully traversed. Applicant submits that the amendment to claim 1 in the previously filed response overcomes this rejection. 
Independent claim 1 recites the limitation "a content (A) of the tea polymerized polyphenol is 5 to 30 ppm, a total content (B) of the RebD 60 to 300 ppm, and B/A is 10 to 12.5." 
Applicant respectfully submits that this combination of elements as set forth in claim 1 (and claims dependent thereon) is neither disclosed nor rendered obvious by the cited art of record. 
In response, the Final Office Action, of 5/12/2020 rejects the claim over Prakash (US 2014/0322389), which teaches the use of artificial sweeteners, including RebD (0056) in beverages (ti.), used in amounts of:
about 0.1 to 12 wt% (ref. clm. 1) (about 1000 ppm to 120,000 ppm) of natural high potency sweeteners, selected from the group consisting of Rebaudioside D, ten 
The rejection of record does provide grounds for obviousness for said teaching, however, the current examiner might cite areas of the reference  not noted, therefore the rejection would be modified, and Prakash (US 2014/0322389) remains available as prior art that makes the claimed amount of RebD obvious.

It is asserted, that the tea polymerized polyphenol and RebD content range are commensurate in scope with the superior and unexpected results shown in Table 1 of the specification as filed. As shown in Table 1, Sample Nos. 3-4 and 6-7 having a specific content of 5 to 30 ppm of tea polymerized polyphenol, 60-330 ppm of RebD, and a weight ratio of 10-12.5 of RebD/tea polymerized polyphenol resulted in both effective masking effect on continuity of sweetness as well as preferable sweetness. 
In contrast, Table 1 shows that Sample Nos. 1 and 10 having a specific content of 5 ppm and 60 ppm of tea polymerized polyphenol, respectively; 15 ppm and 500 ppm of RebD, respectively; and a weight ratio of 3.0 and 8.3 were unfavorable in both the masking effect on continuity of sweetness as well as preferable sweetness. 
Taken together, these results demonstrate the criticality in the claimed amounts of tea polymerized polyphenol, RebD, and weight ratio of RebD/tea polymerized polyphenol for achieving the aim of the present application - obtaining a beverage having both an effective masking effect on continuity of sweetness as well as preferable sweetness. 

In response, said example is not a proper showing of criticality as discussed in the Examiner’s notes to Item 2 below.

It is asserted, Applicant respectfully submits that the tea polymerized polyphenol and RebM content range in claims 6-9 are commensurate in scope with the superior and unexpected results shown in Table 2 of the specification as filed. 
As shown in Table 2, Sample Nos. 12 and 14 having a specific content of 5 to 30 ppm of tea polymerized polyphenol, 60-330 ppm of RebM, and a weight ratio of 11-12 of RebM/tea polymerized polyphenol resulted in both effective masking effect on continuity of sweetness as well as preferable sweetness. 
In contrast, Table 2 shows that Sample Nos. 11 and 16 having a specific content of 5 ppm and 60 ppm of tea polymerized polyphenol, respectively; 15 ppm and 500 ppm of RebM, respectively; and a weight ratio of 3.0 and 8.3 was unfavorable in both the masking effect on continuity of sweetness as well as preferable sweetness. 



As discussed above, Prakash does not recognize this problem and discloses a wide range of tea polyphenols at a concentration from "10 ppm to about 5,000 ppm" (see [0103]-[0104] of Prakash), a content of RebM of 1 ppm to 500 ppm (see para. [0174] and Table 9 of Prakash). Thus, any overlapping range allegedly disclosed by Prakash is overcome by the criticality in the claimed amounts of (A) tea polymerized polyphenol (A), (B) RebM, and weight ratio of (B)/(A). 
In response, said example is not a proper showing of criticality for similar reasoning as discussed in the Examiner’s notes to Item 2 below.

It is asserted, that In the Office Action, the Examiner asserts that Prakash at paragraphs [104] and [178] allegedly teaches a concentration of tea polymerized polyphenol in the beverage of 1 to 55.5 ppm, which overlaps the claimed invention. Further, the Examiner asserts that Prakash at paragraphs [165]-[182] and [174] teaches that the ratio of B/A in the beverage overlaps the claimed invention. 
Applicant respectfully disagrees. 
As discussed above, the Examiner asserts that Prakash allegedly teaches a concentration of tea polymerized polyphenol in the beverage of 1 to 55.5 ppm, which overlaps the claimed invention. However, Applicant notes that Prakash describes in 
Meanwhile, the description in paragraph [178] of Prakash neither discloses nor suggests "tea polymerized polyphenol." Therefore, the concentration of "about 10 ppm to about 5,000 ppm" disclosed in paragraph [104] of Prakash is the total concentration of "astringent additive" including various components. Prakash neither discloses nor suggests a concentration of "tea polymerized polyphenol" within the specific range recited in amended claim 1. Therefore, one of ordinary skill in the art would have no reason or rationale to achieve the claimed invention based on the cited art of Prakash. 
Further, Applicant submits that Prakash neither discloses nor suggests the limitation "the weight ratio thereof (B/A)," let alone the specific range recited in amended claim 1. Also, as discussed above, Prakash neither discloses nor suggests the concentration of "tea polymerized polyphenol" within the specific range recited in claim 1 of the claimed invention. Accordingly, the "weight ratio thereof (B/A)" cannot be determined based upon the disclosure of Prakash. 
In view of the above, Applicant submits that significant patentable distinctions exist between the present claims and the cited art of record. Accordingly, the instant claims are allowable over the cited references. Thus, reconsideration and withdrawal of this rejection are respectfully requested. 
In response, claim 1 requires: 
(A) 5 to 30 ppm of a tea polymerized polyphenol, and 

B/A is 10 to 12.5.  
(A) Prakash provides a range for a combination of natural high potency sweeteners, including RebD, which makes obvious the claimed range: 60 to 300 ppm (as discussed above).
(B) Praksh provides antioxidants, that include polyphenols, that are known to be tea polymerized types, including, at least: epigallocatechin and its gallate forms (ECGC) and tea extracts (0203, 0205-0206, 0208-0209, including 0200 to -0214). Said antioxidants are claimed in an open amount (ref. clm. 5), meaning the teaching is open to any amount.
Therefore regarding B/A equaling 10 to 12.5, Prakash makes such a claim obvious because 1 to 999,000 ppm of B divided by 60 to 300 ppm of A provides a range of about 0.003 to 3330 ppm, which encompasses the claim of B/A equaling 10 to 12.5
As noted above, the rejection of record would need to be modified if said citations were to be included, however, would be applicable. 

It is asserted, that Claims 14-17 are newly added for the Examiner's consideration. New claim 14 depends upon claim 1 and relates to a beverage, wherein the tea polymerized polyphenol is selected from the group consisting of Formula (1), Formula (2), Formula (3), Formula (4), and Formula (5). Applicant respectfully submits that this combination of elements as set forth in claim 14 is neither disclosed nor rendered obvious by the cited art. 

New claim 16 depends upon claim 1 and relates to a method of producing the beverage comprising: blending the tea polymerized polyphenol and RebD, such that a content (A) of the tea polymerized polyphenol in the beverage is 5 to 30 ppm, a total content (B) of the RebD in the beverage is 60 to 300 ppm, and B/A is 10 to 12.5. 
New claim 17 depends upon claim 1 and relates to a method of producing the beverage comprising: blending the tea polymerized polyphenol and RebM, such that a content (A) of the tea polymerized polyphenol in the beverage is 5 to 30 ppm, a total content (B) of the RebM in the beverage is 60 to 300 ppm, and B/A is 10 to 12.5. 
Applicant respectfully requests consideration and allowance of new claims 14-17. 
In response, any new claims will be considered after Applicant responds to the Request for Election, of 

Examiner’s notes on Agenda Item 2: Criticality

Said criticality is assessed based on independent claims 1, 6 and 10, as follows:

1. A beverage comprising:
(A) 5 to 30 ppm of a tea polymerized polyphenol and 
(B) 60 to 300 ppm total content of RebD, and B/A is 10 to 12.5.  



6. A beverage comprising 
(A) 5 to 30 ppm of a tea polymerized polyphenol and 
(B) 60 to 300 ppm total content of RebM, and B/A is 10 to 12.5.  


10. A beverage comprising 
(A) 5 to 30 ppm of a tea polymerized polyphenol and 
(B) 60 to 300 ppm total content of RebD and RebM, and B/A is 10 to 12.5.  

On Table 2, the Specification states:

[0041] Subsequently, a sensuality evaluation test for "masking effect on continuity of sweetness" and "preferable sweetness as beverage" by expert panels was conducted by tasting of sample beverages. The sensuality evaluation was conducted in 2 grades by the following standard. For either of the evaluation categories, point 2 indicates a sufficient quality. "Preferable sweetness": this was evaluated in terms of pleasant sweetness that allows 500 ml of beverage to be drunken without being got tired of (2 points: preferable, 1 point: not so preferable). 

"Masking effect on continuity of sweetness": this was evaluated in terms of alleviation of continuity of sweetness remained in mouth characteristic of RebD and/or RebM in 500 ml of the beverage (2 points: effective, 1 point: no so effective). 
 
[0044] Moreover, an effect similar to that found with RebD was confirmed when sample beverages were prepared in the same way as described above except that RebM was used instead of RebD and the tea polymerized polyphenol content, the RebM content, and the - 15 -weight ratio of RebM content/tea polymerized polyphenol content (M/A) were adjusted to within the ranges according to the present invention. The results are illustrated in Table 2. 


    PNG
    media_image1.png
    201
    847
    media_image1.png
    Greyscale

[0046] Furthermore, the difference between the effects of different Rebs was examined as follows. First, sample beverages were prepared in the same way as described above except that RebA was used instead of RebD and RebM. The tea polymerized polyphenol content and the RebA content in the beverage were measured and the weight ratio of a RebA content/ a tea polymerized polyphenol content (C/A) was calculated (Table 3). A sensuality evaluation test was conducted according to the method described above. The results are illustrated in Table 3. It was revealed that the effect was inferior with RebA. 


    PNG
    media_image2.png
    223
    624
    media_image2.png
    Greyscale

In response, although the experiment provided in the pending Specification is appreciated, it does not amount to a proper showing of criticality. The standard for showing criticality is similar to that of showing unexpected results (see MPEP 716.02(d).II
A proper showing includes:
A description of precisely what was tested.  
A description of all of the test conditions.
Test results, including: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
A showing of statistical and practical significance of the criticality. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
Conclusory statements.
 The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.

In this case, there is no description of how the taste test was performed, and no showing of all the test conditions.  Test results also did not provide this. There is no showing of statistical and practical significance of the criticality. (i.e. several data points that confirm the test result was not just a statistical flier.)  The results are not shown to be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features, including a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
An example of a definite sensory test is described by Poste, in Laboratory methods for sensory analysis of food (attached).

NOTE: The examiner suggests that Applicant consider a different approach to establish critically, by having a Design of Experiment (DOE) with a complete matrix, performed multiple times to establish statistical and practical significance of the criticality using calibrated flavor testing equipment would make the criteria for testing more objective.





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793